Filed 9/30/22 In re I.Q. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 In re I.Q., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                          E078374
           Plaintiff and Respondent,
                                                                          (Super.Ct.No. J281478)
 v.
                                                                          OPINION
 I.Q.,

           Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Charles J. Umeda,

Judge. Affirmed.

         Cynthia M. Jones, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Charles C. Ragland, Assistant Attorney General, Laura Bagget and Robin

Urbanski, Deputy Attorneys General, for Plaintiff and Respondent.


                                                              1
       Pursuant to Welfare and Institutions Code1 section 801, subdivision (a), defendant

and appellant I.Q. (minor) appeals from an order transferring the matter from juvenile to

adult criminal court. For the reasons set forth post, we affirm the court’s order.

                     FACTUAL AND PROCEDURAL HISTORY

       A.     PROCEDURAL HISTORY

       On June 24, 2019, a wardship petition under Welfare and Institutions Code section

602, subdivision (a), alleged that minor committed misdemeanor vandalism under Penal

Code section 594, subdivision (b)(2)(A) (count 1); misdemeanor criminal threats under

Penal Code section 422, subdivision (a) (count 2); and misdemeanor battery on school

property under Penal Code section 243.2, subdivision (a)(1) (count 3). On July 22, 2019,

minor entered into a stipulated agreement for informal probation under Welfare and

Institutions Code section 654.2.

       On September 24, 2019, a first amended wardship petition added count 4, carrying

a concealed firearm under Penal Code section 25400; count 5, possession of a firearm by

a minor under Penal Code section 29610; and count 6, receiving stolen property, a

handgun, under Penal Code section 496, subdivision (b). On October 10, 2019, minor

admitted count 4 (carrying a concealed firearm), and the juvenile court placed him on

formal probation. The People dismissed the remaining counts.




       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                              2
       On August 11, 2020, a subsequent wardship petition alleged that minor committed

one count of felony vandalism under Penal Code 594, subdivision (b)(1). Minor failed to

appear on this petition several times. On February 3, 2021, minor was arrested. At the

time of his arrest, minor was the passenger in a car that had been involved in a car-to-car

shooting where the driver of minor’s car died. As to his wardship petition, on February

5, 2021, minor admitted the allegation as a misdemeanor and the juvenile court placed

him on formal probation.

       On May 13, 2021, another subsequent wardship petition, the current matter,

charged minor with one count of murder under Penal Code section 187, subdivision (a)

(count 1). The petition also alleged that (1) minor personally and intentionally

discharged a firearm under Penal Code section 12022.53, subdivisions (d), and (e)(1);

and (2) the offense was committed for the benefit of, at the direction of, and in

association with a criminal street gang under Penal Code section 186.22, subdivision

(b)(1)(C).

       In the petition, the People requested a transfer hearing to determine whether minor

should be transferred to a court of criminal jurisdiction pursuant to section 707,

subdivision (a)(1). The transfer hearing commenced on December 13, 2021. On January

4, 2022, the juvenile court ordered the matter transferred to adult criminal court.

       On January 14, 2022, minor filed a timely notice of appeal.

       B.     FACTUAL HISTORY

       On April 27, 2021, minor and two friends were in a parked van; they were all

juveniles. Isaac R. was in the driver’s seat, Christopher R. was in the rear passenger seat,


                                              3
and minor was in the front passenger seat. Minor and Christopher were both members of

the 10th Street Mellow Mafia Bloods criminal street gang. They, however, were not

engaged in a gang activity that evening. They were in the neighborhood to meet some

girls; they parked their van to wait for the girls to finish getting ready.

       After seeing the van parked outside, the fiancé of the victim called the police to

report that they suspected people were stealing catalytic converters.

       After watching the van for approximately 10 minutes, the victim got into his

vehicle and drove past the van. The victim stared at the minors as he slowly drove past

them. Minor described the victim as an adult Mexican who was “all tatted up.” A

subsequent toxicology report indicated that the victim had a high level of

methamphetamine in his system.

       After the victim drove by, minor told Isaac to drive away. The victim proceeded

to follow the van.

       The victim followed the van for about 30 minutes—from Rialto to San

Bernardino. The vehicles travelled on and off the freeway, with speeds up to 120 miles

an hour at times. Minor called another Mellow Mafia member, Exaviear Bradford.2

Isaac heard minor tell Bradford that they were being followed so they were going to

shoot at the vehicle. Minor directed Isaac to go to a particular intersection. When they

first arrived at the intersection, Bradford was not there. Minor told Isaac to drive away

then return to the intersection. When they returned, Bradford was at the intersection.



       2   Exaviear is also referred to in the record as Xavier.

                                               4
There, both minor and Bradford started to shoot at the victim’s vehicle; minor shot from

the van and Bradford shot from the sidewalk at the intersection.

       One of the shots hit the victim in the heart and killed him. There were 11 bullet

strikes to the victim’s vehicle as follows: six bullet strikes to the hood, three to the left

front quarter panel, one to the left headlight, and one to the lower left portion of the

windshield.

       After the shooting, minor told Isaac to drive to a residence, which was later

determined to be minor’s residence. When they arrived, minor collected Bradford’s gun,

left the van, and approached the house through an alleyway. Minor then returned to the

van without any guns.3 They went to Isaac’s residence. Thereafter, minor left with

Bradford and Christopher in Christopher’s vehicle.

       When law enforcement searched minor’s residence, they found a .22-caliber

handgun and methamphetamine. The weapons used in the murder were not found. The

victim was not armed with a firearm and there was no gun in his vehicle. After the

murder, minor left San Bernardino and went to Arizona.

       Minor, Bradford, and Christopher were all members of the 10th Street Mellow

Mafia Bloods; Bradford was the leader.

       Minor had an Instagram account. The account contained numerous messages

related to guns and gun sales. The day after the shooting, minor posted the following on

his account: “IM fin go down for murder.”



       3   Bradford told a detective that he threw his gun into a field.

                                               5
       About three months prior to the shooting, minor had been in a similar situation

where his friend Leonardo had been shot. Leonardo had picked up minor to go for a ride

in Leonardo’s new car; a car followed them, then pulled up next to them at a red light. A

person in the back of the car started shooting at minor and Leonardo. One of the shots hit

Leonardo in the head. Minor stayed with Leonardo until paramedics arrived. The

responding officers arrested minor at the scene for a probation violation.

                                       DISCUSSION

       Minor contends that the juvenile court erred in finding him unsuitable for juvenile

court based on his criminal sophistication because the court failed to take into account

minor’s youth, childhood trauma, and diagnosis of post-traumatic stress disorder (PTSD).

Moreover, minor contends that the court erred by failing to appropriately factor into its

assessment the gravity of the offense, the victim’s behavior prior to the shooting, and the

evidence suggesting that minor acted in the heat of passion in response to the victim’s

aggressive conduct. For the reasons set forth post, we find that the juvenile court did not

abuse its discretion in ordering minor to adult criminal court.

       A.     LEGAL BACKGROUND

       Under section 707, a minor may only be tried as an adult if the juvenile court finds

the minor is unfit for juvenile treatment and orders the minor transferred to adult criminal

court. Section 707, subdivision (a)(3), sets forth five criteria for the juvenile court to

consider in deciding whether a minor is unfit for juvenile treatment. The five criteria are:

(1) “The degree of criminal sophistication exhibited by the minor”; (2) “Whether the

minor can be rehabilitated prior to the expiration of the juvenile court’s jurisdiction”;


                                               6
(3) “The minor’s previous delinquent history”; (4) “Success of previous attempts by the

juvenile court to rehabilitate the minor”; and (5) “The circumstances and gravity of the

offense alleged in the petition to have been committed by the minor.” (§ 707, subd.

(a)(3)(A)-(E).)

       B.     PROCEDURAL BACKGROUND

       In this case, Probation Officer Castro prepared a section 707, subdivision (a),

report. Prior to preparing the report, Officer Castro was minor’s probation officer for

over a year. The officer knew minor to be a member of the 10th Street Mellow Mafia

Bloods criminal street gang based on his associates, social media posts, and a tattoo on

his face paying homage to a fallen gang member. With respect to the first factor when

considering a transfer request under section 707, subdivision (a), a court must evaluate

the degree of criminal sophistication exhibited by the minor. In his report, Officer Castro

found significant evidence showing that, not only was minor a gang member, he also had

access to firearms and had a history of being in possession of firearms. Moreover, the

officer found the evidence, showing that minor concealed his firearm after the murder to

avoid detection, to be relevant.

       In considering the degree of criminal sophistication of the offense in this case,

Officer Castro considered the offense sophisticated because, instead of trying to escape

while minor and his friends were being followed by the victim, minor called another gang

member, who was allegedly a leader of the gang, to seek support. After the phone call, in

a coordinated effort, both minor and Bradford participated in shooting the victim’s

vehicle at the same time. The officer described it as an ambush shooting in which the


                                             7
gang members lured the victim into an open area and then fired from multiple directions.

As to the second, third, and fourth factors—whether minor could be rehabilitated prior to

the expiration of the juvenile court’s jurisdiction, the juvenile’s previous delinquent

history, and the success of previous attempts to rehabilitate the juvenile—Officer Castro

concluded that minor could not be rehabilitated before the expiration of juvenile court

jurisdiction. In reaching this conclusion, the probation officer considered minor’s history

of criminal delinquency, and the fact that minor had failed numerous times on probation

by failing to report, provide his address, and participate in rehabilitative classes. The

probation officer stated that minor’s prior delinquent history rendered him unfit for

treatment in the juvenile system. Although the probation officer stated that minor did not

demonstrate a desire to participate in rehabilitative programs, the officer acknowledged

that there were rehabilitative programs from which minor could benefit and found minor

suitable under the fourth factor. With respect to the fifth factor, the gravity of the

offense, Officer Castro concluded that minor was not suitable for the juvenile justice

system based on the sophistication of the offense, minor’s possession of guns, and

minor’s participation in a gang.

       The parties stipulated to Dr. Marjorie Graham-Howard’s qualifications to testify

as an expert witness on behalf of minor. Dr. Graham-Howard prepared a psychological

evaluation of minor. She reviewed the police reports associated with his case, but she did

not review the probation reports.

       While Dr. Graham-Howard was interviewing minor, he discussed his family

history. Minor stated that he grew up in a home with domestic violence, primarily


                                              8
consisting of his father abusing his mother. When minor tried to intervene, his father

would hit him, too. Minor also told the doctor that both his parents used drugs, and his

father had a criminal history. Minor’s parents separated when he was eight years old; he

is now mostly estranged from his father.

       Minor described having behavioral issues in school. Minor was diagnosed with

ADHD in the fourth grade. Moreover, he had been suspended repeatedly and was failing

his classes. Minor also told Dr. Graham-Howard that most of his friends were

delinquent, either criminally or behaviorally. Minor admitted that he was a member of a

gang. He reported using marijuana and prescription medication. Furthermore, although

minor had no treatment history for mental health issues, the doctor noted that minor

“endorsed a number of depressive- and anxiety-related symptoms” during the evaluation.

Dr. Graham-Howard suspected that minor might be experiencing PTSD from witnessing

domestic violence as a child, and from the prior incident where he witnessed his friend

die in a shooting. Dr. Graham-Howard testified that minor’s full scale IQ score fell

within the average intellectual functioning range. In terms of his risk for recidivism,

minor scored in the high-risk category. Dr. Graham-Howard explained that a portion of

that score was based on historical facts about minor that would never change, like his

exposure to violence in his home. She, however, noted that treatment has been shown to

reduce recidivism. Dr. Graham-Howard diagnosed minor with major depression, PTSD,

conduct disorder with adolescent onset, and cannabis-use disorder.

       As for the section 707, subdivision (a), criteria, Dr. Graham-Howard found minor

to be criminally sophisticated based on his gang affiliation and “poor behavior across


                                             9
multiple settings.” She also found the crime in this case to be criminally sophisticated

given the information that weapons were involved, there were coparticipants, and an

effort to conceal evidence. As to the second factor, Dr. Graham-Howard believed minor

could be rehabilitated by the time he was 25 years old. As to the third factor, the doctor

opined that minor had a noteworthy history of criminal delinquency. Nonetheless, she

qualified that it was “not beyond the bounds of what [she] think[s] is appropriate for

youth who [are] retained in the juvenile justice system.” As to the fourth factor, Dr.

Graham-Howard observed that minor had not done well on probation. She, however,

further explained that minor had not received treatment for his mental illness, so she was

not ready to give up on rehabilitative measures for minor. As to the fifth factor, minor

having “a gun in his hand” counted as an aggravating factor. The doctor found the fact

that the victim had been chasing minor, in addition to minor’s mental health issues and

family history, as mitigating factors that could have contributed to minor’s state of mind

at the time of the murder. Dr. Graham-Howard opined, based on her assessment of these

factors, that minor could remain in the juvenile justice system without being transferred

to adult court.

       Beth Henry, a retired probation offer who now prepared “mitigation reports,”

testified on behalf of minor. Henry prepared a mitigation report on behalf of minor.

While working on the report, Henry learned many of the same things Dr. Graham-

Howard learned, which included (1) minor’s mother’s history of drug abuse; (2) minor’s

father’s criminal history; (3) minor’s parents’ volatile relationship, which included

domestic violence; (4) minor’s poor academic performance in school; (5) minor


                                             10
witnessing the death of his friend while the two of them were sitting in the car together;

and (6) minor being a gang member and using drugs and alcohol. Minor told Henry that

he regretted what happened; he did not want anyone to die. Although minor did not do

well on juvenile probation, Henry opined there were programs associated with the

juvenile probation system that could benefit minor.

       Probation Officer Todd Holmes testified on minor’s behalf. Officer Holmes

opined that minor would benefit from gang counseling, school, and other programs

available to juveniles.

       After the testimonies and evidence were presented to the court, the court made its

determinations as follows.

       As to the first factor under section 707, subdivision (a)—the degree of criminal

sophistication—the court referenced Dr. Graham-Howard’s evaluation, which provided

that minor was of average intelligence but also met the criteria for diagnoses of

depression and PTSD. The court, however, determined that those factors did not mitigate

the criminal sophistication minor exhibited in executing the murder. The court noted

minor’s actions following the murder, mainly his posts and messages on his social media

account, showed he appreciated the risks and consequences of his criminal actions.

Minor also had access to firearms via the transactions he conducted on social media and

even sold firearms while on probation. In fact, minor committed the offense with a

semiautomatic firearm. Moreover, the court took note that minor was a member of a

criminal street gang. While minor and his cohorts were being followed by the victim,

minor called Bradford, a fellow gang member, to arrange a meeting place. Minor


                                             11
directed Isaac to drive to the location where Bradford and minor agreed to meet. At that

location, both minor and Bradford simultaneously fired at the victim’s vehicle. After the

shooting, minor told Isaac to drive to minor’s residence where minor proceeded to

conceal the weapons used in the crime. Furthermore, the court noted that both Dr.

Graham-Howard and Officer Castro agreed both minor and the offense were criminally

sophisticated. Accordingly, with respect to the first factor, the court concluded minor

“exhibited a very high level of criminal sophistication.” Therefore, minor was not

suitable for juvenile court.

       As to the second factor under section 707—whether defendant could be

rehabilitated prior to the expiration of juvenile court jurisdiction—the juvenile court

noted that minor was 17 years old at the time of the hearing; therefore, eight years of

juvenile court jurisdiction remained. The court observed that the parties had not

presented much information as to what counseling and treatment minor might undergo if

he remained in the juvenile justice system. The court again referenced information that

showed minor was heavily involved in his gang, and minor’s sale and possession of

firearms while on formal probation. The court also noted that prior to the murder at

issue, minor had witnessed the murder of his friend Leonardo, a fellow gang member, but

was not deterred from continuing with his gang lifestyle. Moreover, the court found it

important that minor called another gang member immediately prior to the shooting in

order to coordinate the ambush of the victim. The court then recognized that there were

treatment programs available that could provide minor an opportunity for rehabilitation.

In fact, minor had completed several programs while in juvenile hall. Additionally, the


                                             12
court acknowledged that although minor had exhibited a pattern of disobeying and

disrespecting staff, his behavior summaries indicated his behavior had improved over the

course of time. Furthermore, minor generally exhibited good behavior with his peers in

juvenile hall, with the exception of being cited for fighting on two occasions. The court

then concluded that the prosecution had failed to meet its burden with respect to showing

what programs were available to minor and whether the programs would serve to

rehabilitate him. No evidence was admitted to suggest minor was unlikely to be

rehabilitated by the programs. Therefore, the court found minor suitable for juvenile

court under the second factor.

       As to the third factor—minor’s prior delinquency history—the court recounted

minor’s delinquency hearing discussed, ante. The court summarized minor’s pattern of

criminal behavior over a three-year span with the most serious offense, prior to the

charged murder, being possession of a firearm. The court noted that other juveniles with

similar histories, who were also members of gangs, had been found suitable for juvenile

court. As such, the court found minor suitable for juvenile court under the third factor.

       As to the fourth factor—the success of previous attempts by the juvenile justice

system to rehabilitate minor—the court again discussed minor’s history of delinquent

behavior. The court stated that prior attempts at rehabilitating minor on probation had

been unsuccessful. The court, therefore, concluded minor was not suitable for juvenile

court under the fourth factor.

       Finally, as to the fifth factor—the gravity of the offense—the court noted that the

gravity of the murder charge was not in dispute. All the witnesses at the transfer hearing


                                            13
agreed on that point. The court then reiterated that minor coordinated with a fellow gang

member by calling him and discussing where to meet in order to lure the victim, and the

two of them fired numerous rounds at the victim’s vehicle at the same time. The court

acknowledged the evidence that the victim had been pursuing minor and his cohorts at

high speed prior to the shooting. The court found that fact relevant to minor’s state of

mind at the time of the shooting. The court went on to express that a trier of fact could

conclude the victim’s conduct created fear in minor, but also noted that a trier of fact

could conclude minor did not perceive the incident as being so imminent that the only

solution was to lure the victim to the area where the fellow gang member, who was

armed, would also join them. The court ultimately concluded that the victim’s behavior

did not mitigate the seriousness of the offense, and found minor not suitable for juvenile

court under the fifth factor.

       At the conclusion of the hearing, based on the totality of the circumstances, the

court ruled that minor was not suitable “to be dealt with within the juvenile court” and

ordered the matter transferred to adult criminal court.

       C.     STANDARD OF REVIEW

       On appeal, we review a juvenile court’s order on a motion to transfer for abuse of

discretion. (Kevin P. v. Superior Court of Contra Costa County (2020) 57 Cal.App.5th

173, 187.) The court’s “findings of fact are reviewed for substantial evidence, its

conclusions of law are reviewed de novo, and its application of the law to the facts is

reversible only if arbitrary and capricious.” (J.N. v. Superior Court (2018) 23

Cal.App.5th 706, 715 (J.N.).) “The standard is deferential: ‘When a trial court’s factual


                                             14
determination is attacked on the ground that there is no substantial evidence to sustain it,

the power of an appellate court begins and ends with the determination as to whether, on

the entire record, there is substantial evidence, contradicted or uncontradicted, which will

support the determination.’ ” (People v. Jones (1998) 18 Cal.4th 667, 681, fn. omitted

(Jones).)

       “To justify the transfer of a minor from juvenile court to the criminal court system,

the prosecution bears the burden of establishing by a preponderance of the evidence the

minor is not a suitable candidate for treatment under the juvenile court system.” (J.N.,

supra, 23 Cal.App.5th at p. 715.)

       Moreover, the weight to be given to each of the five factors under section 707 is

within the court’s discretion. (D.W. v. Superior Court (2019) 43 Cal.App.5th 109, 116.)

“Nothing in section 707 indicates that the . . . court [is] required to give equal weight to

each of the five criteria or that it would necessarily be an abuse of discretion to find that

one criterion outweighed the other criteria.” (C.S. v. Superior Court (2018) 29

Cal.App.5th 1009, 1035.)

       D.     ANALYSIS

       Minor contends that “the juvenile court erred in holding minor was unfit for

juvenile court based on his criminal sophistication and the gravity of the offense.” 4 We

disagree with minor’s contention, as set forth in detail post.




       4  Minor does not challenge the court’s holding that minor’s previous attempts at
rehabilitation had not been successful.

                                              15
       On January 4, 2022, after acknowledging its adherence to the law and standard of

review, and acknowledging that it had considered the testimonies and relevant evidence

presented, the juvenile court granted the People’s request to transfer minor’s case to adult

criminal court. The court acknowledged that the People had the burden of proof; the

standard was preponderance of the evidence.

              1.     MINOR EXHIBITED A DEGREE OF CRIMINAL

                     SOPHISTICATION

       Minor contends that the court erred in finding that he exhibited a degree of

criminal sophistication that weighed in favor of granting the motion to transfer. He

argues the court erred by failing to consider whether his criminal sophistication was

mitigated by his youth, upbringing, and PTSD. However, as discussed in detail ante, the

record shows that the juvenile court considered minor’s mitigating factors.

       “The criminal-sophistication criterion ‘requires a juvenile court . . . to consider the

whole picture, that is, all the evidence that might bear on the minor’s criminal

sophistication, including any criminal sophistication manifested in the present crime.’ ”

(Kevin P. v. Superior Court of Contra Costa County, supra, 57 Cal.App.5th at p. 192,

quoting Jones, supra, 18 Cal.4th at pp. 683-684.) In evaluating this factor, the “court

may give weight to any relevant factor, including, but not limited to, the minor’s age,

maturity, intellectual capacity, and physical, mental, and emotional health at the time of

the alleged offense, the minor’s impetuosity or failure to appreciate risks and

consequences of criminal behavior, the effect of familial, adult, or peer pressure on the




                                             16
minor’s actions, and the effect of the minor’s family and community environment and

childhood trauma on the minor’s criminal sophistication.” (§ 707, subd. (a)(3)(A)(ii).)

       In this case, the court, in explaining its reasoning behind its finding, noted that it

had considered the testimonies presented at the hearing, the arguments of counsel, as well

as the reports submitted by the probation officer, Dr. Graham-Howard, Beth Henry, and

summaries of minor’s behavior while at juvenile hall.

       In addition to his testimony at the hearing, Probation Officer Castro, in his report,

noted minor was a known gang member who had access to firearms and the ability to

summon fellow gang members when he needed their help, as minor did in this case.

Minor had a history of possessing firearms. In fact, he used a firearm in the charged

offense and then successfully concealed it; officers never found the weapons used in this

offense. Officer Castro also noted that the current offense was an ambush where minor

planned the attack with the assistance of a fellow gang member—intentionally causing

harm to the victim, leading to his death. In the officer’s opinion, the organization and

planning of the assault involved “an extremely high level of sophistication.” In addition,

the officer observed that had minor feared for his safety, he had other alternatives to help

him feel safe without shooting someone else.

       Moreover, both Beth Henry and Dr. Graham-Howard discussed minor’s

childhood—including his mother’s drug abuse and domestic violence in the home. Both

of them discussed that minor suffered from PTSD due to his childhood and from

witnessing Leonardo get shot. Henry noted that minor’s family upbringing made minor

feel rejected, insecure, and have low self-esteem and self-worth. Henry also reported that


                                              17
minor stated he was “consumed by fear” at the time of the murder. Henry expressly

stated that minor’s past “clearly impacted his decision making and ability to control his

impulsive behavior.” Moreover, Dr. Graham-Howard opined that the current crime was

criminally sophisticated because it included the use of weapons, multiple participants,

efforts to avoid apprehension, and efforts to get rid of the evidence.

       While making its finding the court acknowledged, “[a]t the time [minor]

committed the current offense, he was 16 years old. The Court reviewed the evidence

regarding [minor]’s maturity, intellectual capacity, mental and emotional health at the

time of the offense.” The court then noted Dr. Graham-Howard’s testing, which showed

minor was functioning at an average range of intelligence, and that minor “endured

symptoms of depression and anxiety and meets the criteria for diagnosis of depression

and [PTSD].” The court, however, clearly stated “that these factors did not mitigate the

criminal sophistication exhibited by [minor].” Thereafter, the court discussed in detail

minor’s actions on social media, conversations regarding the murder investigation, and

statements regarding his state of mind after the shooting of the victim, and found that

minor “appreciated the risk and consequences of his criminal behavior.” Additionally,

the court noted minor’s active gang membership, access to and the sale of firearms—even

while on probation, and possession of a semiautomatic pistol during the time of the

shooting. Furthermore, the court noted that during the chase, minor called Bradford to

coordinate a plan, then directed Isaac to a location where Bradford showed up with a

firearm, where they both shot at the victim’s vehicle from different angles. Then, after

the shooting, minor “direct[ed] the other individual to the location where the firearms


                                             18
used in the shooting are concealed.” The court recognized that Dr. Graham-Howard and

Probation Officer Castro both opined minor exhibited a high level of criminal

sophistication based on all the evidence presented in this case. Therefore, the court found

under the criminal-sophistication criterion that minor was “not considered to be suitable

to be dealt with under juvenile law, court law.”

       On appeal, minor agrees the facts of the crime, taken in isolation, demonstrate

criminal sophistication and that “there was substantial evidence to support the court’s

factual findings.” Minor, however, claims that the court abused its discretion because

“[t]he court failed to properly account for the impact of minor’s youth, childhood trauma

and [PTSD] on the minor’s decision-making process when the court evaluated minor’s

criminal sophistication.”

       We disagree with minor. Here, the juvenile court carefully and thoughtfully

considered minor’s personal circumstances and age. The court was well aware of the

detailed evidence in this case. The court indicated that it had considered all the reports

filed and evidence presented in this case. The mitigating factors regarding minor’s

background were thoroughly detailed in the evidence and acknowledged by the court.

There is nothing in the record to suggest that the “court here erroneously treated the

factors as irrelevant and therefore did not properly take them into account,” as minor

suggests. On the contrary, the court noted that “[a]t the time [minor] committed the

current offense, he was 16 years old. The Court reviewed the evidence regarding

[minor]’s maturity, intellectual capacity, mental and emotional health at the time of the

offense.” After considering the totality of the evidence, the court exercised its discretion


                                             19
and concluded that the ambush aspect of the murder, minor’s repeated possession and

sale of firearms even while on probation, and his active membership in a criminal street

gang reflected criminal sophistication that was not mitigated by his personal

circumstances.

       Based on the juvenile court’s careful and thoughtful consideration of the evidence

in this case, we agree with the court’s finding of criminal sophistication and discern no

abuse of discretion by the court.

              2.     THE VICTIM’S CONDUCT DID NOT MITIGATE THE GRAVITY

                     OF THE OFFENSE

       Next, minor contends that the juvenile court erred in finding that the gravity of the

offense rendered him unfit for juvenile court. We disagree.

       The gravity criterion focuses on the offense “ ‘alleged in the petition’ ” (D.W. v.

Superior Court, supra, 43 Cal.App.5th at p. 119), and like the other statutory criteria, it is

“based on the premise that the minor did, in fact, commit the offense.” (Jones, supra, 18

Cal.4th at p. 682.) However, the allegation that a minor committed a serious offense,

including murder, does not “automatically require a finding of unfitness.” (Ibid.; J.N.,

supra, 23 Cal.App.5th at p. 724.) In evaluating this criterion, a juvenile court may rely

on evidence that, “while not justifying or excusing the crime, tends to lessen its

magnitude,” (Jones, at p. 685), “including, but not limited to, the actual behavior of the

person, the mental state of the person, the person’s degree of involvement in the crime,

the level of harm actually caused by the person, and the person’s mental and emotional

development.” (§ 707, subd. (a)(3)(E)(ii).)


                                              20
       First, minor claims that the court erred by evaluating this factor based on whether

a jury could conclude minor was guilty of murder.

       Here, as provided ante, the court expressly acknowledged the evidence presented

at the hearing as to this factor required the court to resolve whether the victim’s actions in

pursuing minor and his cohorts lessened the gravity of the offense. The court stated:

“The victim’s high speed pursuit created a situation where [minor]’s state of mind is

relevant in evaluating his conduct.” The court then stated:

       “The victim’s conduct of pursuing [minor] over a period of time created fear and

apprehension in [minor] as to the victim’s intention; however, the Court believes [the]

trier of fact could potentially infer from the circumstances surrounding the pursuit and

shooting that [minor] did not view the threat posed by the victim as so imminent that he

didn’t have sufficient time to lead the victim to a location where a co-participant was

waiting.

       “The victim’s conduct initiated the incident; however, his car pursuit of [minor]

must be evaluated as part of the entire incident, including [minor]’s state of mind and his

participation in shooting at the victim with a co-participant.

       “Clearly the circumstances of shooting raises issues for the trier of fact regarding

[minor]’s state of mind, self defense, and conspiracy with a co-participant to commit

murder while lying in wait.

       “The Court believes the victim’s conduct does not mitigate the extreme

seriousness in the high gravity of the offense; therefore under this criterion, [minor] is not

considered to be suitable to be dealt with under juvenile court law.”


                                              21
       Based on the court’s statement minor argues that the court misunderstood that it

was required to find, by a preponderance of the evidence, that minor was not fit for the

juvenile court system. Instead, the court improperly focused on the fact that a trier of fact

could find minor guilty of murder.

       We disagree with minor’s assessment of the juvenile court’s statement. The court

in this case acknowledged that the issue of minor’s mental state and claim of self-defense

were factors that had to be considered at an eventual trial as to minor’s guilt. The

juvenile court did not rely on the fact that a trier of fact might ultimately find minor

guilty as the reason the court was finding minor unsuitable for juvenile court under this

criterion. Instead, the court observed there were facts that could potentially be viewed as

mitigating the gravity of the offense; for example, the victim initiated the incident and

pursued minor and his cohorts at a high rate of speed. After observing these potentially

mitigating factors, the court ultimately concluded that the victim’s conduct did not

mitigate the gravity of the offense, regardless of what an eventual trier of fact may

conclude.

       Moreover, minor contends that the court erred in finding that the murder could not

be mitigated if he was not in imminent fear of harm. Minor relies on the court’s

statement that the victim’s conduct resulted in minor feeling afraid and a trier of fact may

conclude that minor did not view the conduct as an imminent threat of harm. Minor then

goes on to argue an imminent threat of harm is not a requirement to reduce or justify a

charge of murder, but rather sufficient provocation can reduce murder to manslaughter.

Therefore, minor claims that because the juvenile court made a factual finding that minor


                                              22
was afraid, which necessarily supported a heat-of-passion defense, the court’s subsequent

finding that the victim’s behavior did not mitigate the gravity of the offense was an abuse

of discretion.

       Again, we disagree with minor’s assessment of the trial court’s ruling. When

making its ruling, the juvenile court confirmed that it understood it was entitled to rely on

evidence that lessened the gravity of the crime, even if it did not justify or excuse it.

Thereafter, the court expressly acknowledged that the evidence showed the victim

initiated a high-speed pursuit and minor was afraid. The court’s statement that minor

experienced fear did not automatically require the court to find that the fear mitigated the

gravity of the offense. Here, the court made no factual finding that the fear minor

experienced was sufficient to lessen the gravity of his offense. Instead, the court made an

express finding to the contrary: “The Court believes the victim’s conduct does not

mitigate the extreme seriousness in the high gravity of the offense.”

       Here, during the high-speed chase, minor called Bradford. Together, they planned

to meet at a specific location. Thereafter, minor directed Isaac to drive to that location.

Eventually, they saw Bradford—and when the victim appeared—both minor and

Bradford fired at the victim’s vehicle from different angles. Thereafter, minor directed

Isaac to flee the scene and take him to minor’s residence, where minor disposed of the

weapons. The evidence in this case clearly demonstrated minor’s egregious conduct that

led to the victim’s murder. Therefore, we find that substantial evidence supports the

court’s finding that the victim’s conduct did not mitigate the gravity of the offense.




                                              23
       In sum, substantial evidence supports the juvenile court’s findings that (1) minor

exhibited a degree of criminal sophistication; (2) minor’s previous attempts at

rehabilitation were unsuccessful; and (3) the victim’s conduct did not mitigate the gravity

of minor’s offense. Moreover, we find that the court thoughtfully and carefully

considered and weighed all the evidence in making its ruling on the motion to transfer the

matter to adult criminal court. We discern no abuse of discretion by the trial court; the

court was neither arbitrary nor capricious in making its determinations. Therefore, we

affirm the court’s order transferring minor’s case to adult criminal court.

                                       DISPOSITION

       The juvenile court’s order transferring minor’s case to adult criminal court is

affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                         MILLER
                                                                                  Acting P. J.


We concur:


SLOUGH
                                  J.


MENETREZ
                                  J.




                                             24